          Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 1 of 36




                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                      :
                                                              :
        v.                                                    : CRIMINAL NO. 19-CR-00418
                                                              :
                                                              :
NEIL I. MITTIN                                                :


             DEFENDANT NEIL I. MITTIN’S SENTENCING MEMORANDUM

        This memorandum is respectfully submitted on behalf of Neil Mittin, who is scheduled to

be sentenced by the Court on Thursday, March 5, 2020, at 9:30 a.m. For the following reasons,

Mr. Mittin respectfully requests that the Court impose a non-custodial sentence, such as home

and/or community confinement.

        I.       INTRODUCTION

        On September 11, 2019, pursuant to his plea agreement with the Government, Mittin

waived prosecution by indictment and pled guilty to an Information, charging him with one

count of mail fraud, in violation of 18 U.S.C. § 1341. Later, after extensive negotiations with the

Government, Mittin agreed to a loss amount of $3.419 million.

        Mr. Mittin, a dedicated husband, father, and grandfather, who has a long history of

community service and helping others, should receive a non-custodial sentence, because: (1) this

is his first criminal conduct, which is a marked deviation from a long law-abiding life; (2) he

genuinely regrets his actions, is deeply embarrassed and ashamed by them, and is not at risk of

reoffending; (3) he has made a substantial pre-payment of restitution in 2019 (ECF Doc. Nos.

20-21) 1 and will have paid $3 million (88%) of the total loss by, or shortly following,


1
  The early payment equated with Mittin’s gain from the offense conduct and would have been higher, but for an
improper non-court-ordered freeze on his pension plan.
          Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 2 of 36




sentencing 2; (4) he has a life-long passion for community service and helping others; (5) he will

lose his ability to practice law, as his license has been suspended and he is in the process of

resigning from the Bar; (6) he has suffered severe reputational harm as a result of the charge and

the recurring attendant publicity; (7) he is 65-years-old and has health issues that are better

managed outside of prison; and (8) a sentence that requires incarceration would have detrimental

effects on his wife, daughters, and grandchildren, as well as his extended community family.

         II.      NEIL MITTIN

         Mr. Mittin was born in Philadelphia, Pennsylvania, on October 16, 1954. His parents,

Nettie and Stanley Mittin, were married until the latter’s death from heart failure in 2006. Mr.

Mittin is one of three siblings; one of his two sisters died tragically of bowel cancer. Mr.

Mittin’s mother worked for the Commonwealth of Pennsylvania in the Office of Unemployment

Compensation as a claims examiner. His father owned a lumber yard and hardware store in

Woodbury, New Jersey.

         Mr. Mittin and his wife, Fern, have been married for over 42 years and have known each

other for over 48 years. They met in September 1971 at a high school gathering that was held at

Fern’s house and were married on June 26, 1977. Mr. Mittin and his wife have two daughters,

Stacey Beth Salsman, who is 38 years old, and Jamie Lauren Liebman, who is 35. Mr. Mittin

also has four granddaughters with whom he is very close. Mr. Mittin is deeply devoted to his

family. Dr. Jessica Marinoff, a longtime family friend, notes that she “has always known Neil

Mittin to be a loving father, husband, uncle, son, friend . . . and grandfather”; his love “for his


2
  Mr. Mittin has entered into an agreement with the Government to make an additional restitution payment in
January 2021 in an amount not less than $303,000 (which, based upon current balances, most likely will be in excess
of that amount). The payment is being deferred until 2021 to reduce potential federal tax liabilities associated with
withdrawing the funds from a qualified pension plan and thus increases the amount of the restitution payment
available to pay the victim.




                                                         2
            Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 3 of 36




four granddaughters is radiant.” 3 Richard Liebman remarks, “the Neil Mittin that I know is a

devoted husband, dad, grandfather, father[-]in[-]law, son and son[-]in[-]law.”

           Mr. Mittin is a prostate cancer survivor; the cancer is in remission. He currently has

significant medical problems, including a recent diagnosis of Grave’s Disease, an autoimmune

disease, and suffers from ptosis (lid lag) and proptosis (pressure behind the eye causing bulging

of eyes), because of that condition. On February 28, 2020, Dr. Glenn McGrath, Mittin’s

endocrinologist, advised Mittin that the Grave’s Disease is actively progressing and requires the

removal of his thyroid. (Dr. McGrath’s letter is attached.) 4

           Mr. Mittin also suffers from high blood pressure and obstructive sleep apnea. The former

requires medication and dietary restrictions; the latter requires the strict use of a CPAP machine,

which needs to be cleaned daily. He is closely monitored by doctors, including a specialist, and

takes several medications.

           Mr. Mittin’s family has dealt with medical complications since his childhood. His older

sister, Adele Abrams, began getting sick at age eight, and his parents “spent a great deal of time

with physicians at CHOP trying to diagnose what was making her so chronically ill.” Years

later, Ms. Abrams was diagnosed with Crohn’s disease, which affected her physically and

emotionally. When Abrams was hospitalized, Mittin visited her every morning and after work.

“At a moment’s notice,” Mittin had to go to the hospital to give blood for Abrams, because they

had the same blood type. Ms. Abrams died in 1996 of bowel cancer. Mr. Mittin’s surviving

sister remarks, “Both Neil and I saw how this affected our family. This is one of the reasons we




3
    The attached letters are in alphabetical order.
4
  Dr. McGrath recommends that this surgery occur prior to any term of incarceration due to the complexities of
managing Mittin’s case, including, for example, his need for frequent blood tests. If the Court imposes a custodial
sentence, this can be accomplished by a surrender date of approximately 60 days after sentencing.


                                                         3
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 4 of 36




have stayed close together with our entire family.” Mr. Mittin’s wife notes that it “was a sad day

for Neil” when his sister passed away. Mr. Mittin “always tried to comfort everyone else but he

would cry in private.”

       Mr. Mittin is also dedicated to his 94-year-old mother, who currently lives in a nursing

home. Mr. Mittin’s mother has “mobility problems and is confined to a wheelchair, has Crohn’s

disease, and has relied on a colostomy bag since having her large bowel removed at age 40 (PSR

¶ 76). Mr. Mittin is “hands on there when she needs something” and orders her medical supplies

(Id.). He is his mother’s contact person and sees her every week (Id.). Mr. Mittin also shops for

his mother. Moreover, Mittin is an integral part of the decision making for his 93-year-old

mother-in-law.

       Mr. Mittin is passionate about community service and helping others. He has served on

the Board of his synagogue for decades, giving his time and providing other contributions. As

consistently attested in the letters of support for Mittin, he is his family’s rock, and they heavily

depend upon him; a custodial sentence would have obvious emotional and other negative

consequences on Mittin’s family and his extended community family.

       Finally, Mittin was employed by Benjamin Foods, albeit no longer as a practicing lawyer,

until it ceased operations on February 28, 2020. As its President/CEO Howard Klayman

remarked in his letter to the Court, Mittin “has been a mentor, friend and someone who has given

us sound advice during some of our most difficult [family and business] times.”

       III.      THE OFFENSE CONDUCT

       As the Government has acknowledged, Mittin has taken full responsibility for his actions

by pleading guilty and, as attested by those who know him best, he is deeply remorseful.

Nonetheless, it is important to provide the full background and context that led to the offense

conduct here. None of the facts in this section—or anywhere else in the memorandum—are


                                                  4
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 5 of 36




meant to excuse or justify Mittin’s behavior, but are provided for the Court’s understanding and

consideration.

       Mr. Mittin was employed as an attorney with Gay and Chacker (“G&C”) for 38 years,

until his termination from the firm on January 4, 2018. Mr. Mittin was never a shareholder or

partner of the firm, but rather an employee only. On or about January 1, 1990, G&C and Mittin

entered into a Professional Employment Agreement (“Employment Agreement”), which

provided, in relevant part, that he was to receive a $100,000 salary, plus a percentage of the

firm’s gross receipts. The Employment Agreement, which carried an original four-year term and

automatically renewed for successive one-year terms, also stipulated that Mittin was to receive

50% of all fees generated by cases that were originated with the firm exclusively through a

personal source or referral of Mittin, and the compensation on these cases was required to be

paid “forthwith when the fee was collected.”

       During the term of his employment, Mittin’s case load consisted of between 100-200

cases per year. Many of the cases handled by Mittin (whether from a referral source of his or

obtained through responding to telephone or Internet inquires at the firm) resulted in recoveries

for the client of approximately $100,000 or less. However, during his employment with the firm,

there were approximately 36 cases handled by Mittin that resulted in recoveries greater than

$100,000.

       Then, in 2006, the Employment Agreement was modified, in that the percentage of the

firm’s gross receipts subject to sharing with Mittin was reduced, but his salary was increased to

$150,000 only when Mittin learned from another G&C lawyer who had left the firm (and who

was junior in age and experience to Mittin) that he had been receiving higher compensation.




                                                 5
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 6 of 36




       Finally, in 2008, and contrary to the Employment Agreement, G&C advised Mittin

(i) that there would no longer be a differentiation between cases originated by Mittin and cases

worked on by him, but that (ii) he would receive 50% of the fees received by the firm for cases

originated or worked on by him only after the aggregate fees received by the firm on such cases

exceeded $300,000. Therefore, as of 2008, origination no longer was relevant to the

compensation paid to Mittin. These changes, in retrospect, marked the beginning of Mittin’s

conduct at issue here.

       Indeed, Mittin should have terminated his employment with G&C in 2008 when the

entire compensation package was materially altered in violation of the Employment Agreement.

Instead, Mittin elected to remain with the firm, but engaged in activities relating to

approximately 41 cases over a ten-year period, which are at issue here. As he admitted at the

plea and as reflected in the PSR, beginning in at least January 2008, and continuing until January

2018, Mittin removed personal injury matters from G&C and referred them to a New Jersey

attorney. After resolving those matters, generally through a settlement, and obtaining legal fees,

the outside attorney paid Mittin a referral fee, which was a share of the fees collected in those

matters. Mr. Mittin, as he has admitted, was not entitled to those referral fees.

       G&C’s unilateral changes to the Employment Agreement does not justify the use of

“self-help” by Mittin under any circumstances. However, Mittin improperly, and, as it turned

out, unlawfully, reacted to those changes by taking steps to ensure that the lost compensation

would be made up in other ways. As hindsight shows, Mittin reached the $300,000 newly

imposed threshold for the entire 2008-18 period, such that he would have received 50% of the

fees obtained if the cases had remained at the firm, instead of the one-third of the fees obtained

by the lawyer who had received the referral. However, Mittin was unsure at the beginning of




                                                  6
          Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 7 of 36




each year whether he would reach the threshold.

         The facts indicate that Mittin’s “self-help’ was out of desperation, not self-enrichment.

In fact, Mittin has continued to live modestly, and his wife has worked full-time for 20 years. As

reported by Probation, Mittin has lived in the same home he purchased in 1985 for $169,000.

There have been no allegations that Mittin has lived an extravagant lifestyle stemming from his

conduct in this matter or otherwise frivolously dissipated his “gain” from the offense. 5

         The Government’s assertions that Mittin committed this offense out of greed and

vindictiveness toward his employer and to enrich himself (Gov’t Br. at 2, 14-15) could not be

further from the truth and are not supported by the facts. As detailed above, and while he was

not justified in doing so, Mittin committed the offense conduct out of fear and desperation after

his Employment Agreement was unilaterally modified in a way that he feared would

substantially decrease his income and affect his ability to earn a living. Mr. Mittin’s lifestyle is

far from that of a greedy or rich man. As noted, he has lived in the same home he purchased in

1985, his wife has worked full-time for decades, and he lives a humble life. Moreover, as the

Government notes (id. at 2), Mittin ended up receiving fewer proceeds from some of the cases

that he referred out than he would have received had he not committed the instant offense,

further evincing that Mittin acted out of fear and desperation, rather than greed and

vindictiveness.

         Again, and to be clear, Mittin is not justifying his actions. He knows that what he did

was wrong, has taken full responsibility by pleading guilty, and is deeply sorry for his conduct,

as attested in all the letters of support. This full context is being provided in the hope that it will



5
  Indeed, Mittin’s modest lifestyle has, paradoxically, permitted him to make near-full restitution at the time of
sentencing.



                                                           7
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 8 of 36




be helpful to the Court in determining an appropriate sentence.

       IV.     APPLICABLE GUIDELINES RANGE AND APPLICABLE LAW

       To determine an appropriate sentence under 18 U.S.C. § 3553(a), courts in this circuit:

(1) calculate the guidelines range; (2) rule on the motions of both parties and state whether any

departures are being granted; and (3) exercise discretion by considering the relevant § 3553(a)

factors in imposing a sentence, even if the sentence varies from the applicable guidelines range.

United States v. Olhovsky, 562 F.3d 530, 546-47 (3d Cir. 2009) (internal citation omitted);

United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2009).

       Mr. Mittin pled guilty to one count of mail fraud in violation of 18 U.S.C. § 1341.

Probation calculated an offense level of 24, for a guideline range of 51-63 months (PSR ¶¶ 55-

65, 102), which was largely driven by a loss figure of approximately $4.2 million. However, the

parties have calculated the loss amount at $3.419 million and have informed Probation of that

number and the explanation for it. According to the Government, in an email to Probation:

       The “reasonably foreseeable pecuniary harm” suffered by the victim in this case
       as a result of Mittin’s criminal conduct is $3,419,000. This figure, to which the
       parties agree, reflects the best estimate of the amount of money that G&C lost as a
       result of the fraud. This figure also reflects the actual loss that was foreseeable to
       Mittin when he embarked on his fraud. In other words, had Mittin not committed
       the fraud, G&C and its principals, Edward and Brian Chacker, would have
       received an additional $3,419,000 in funds (in fees and reimbursement of costs)
       during the years of the fraud.

       This loss calculation, most simply, is based on the total fees received by the firms
       for the cases that Mittin criminally referred (plus the costs G&C incurred on those
       cases), minus the share of those fees that Mittin would have received from G&C
       on those cases if he had not criminally referred them. Mittin would have received
       50% of the fees generated on cases that he originated, as well as 50% of the fees
       on cases worth less than $100,000 -- because those are the cases he would have
       handled if he had not committed the fraud. If a case was not opened in the G&C
       firm before Mittin referred it to another firm, the government agreed that such
       conduct was not necessarily criminal and thus that the fees generated from those
       cases should not be included in loss.




                                                 8
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 9 of 36




        Based upon the lower loss amount, the Government has calculated an offense level of 22,

for a guideline range of 41-51 months. However, Mittin respectfully submits that the offense

level should be 20, for a guideline range of 33-41 months, because the 2-level enhancement for

abuse of trust or use of a special skill under U.S.S.G. § 3B1.3 is not warranted.

        Under U.S.S.G. § 3B1.3, courts are to impose a two-level enhancement if “the defendant

abused a position of public or private trust . . . in a manner that significantly facilitates the

commission or concealment of the offense.” United States v. Douglas, 885 F.3d 124, 127

(3d Cir. 2018) (citations omitted). A position of public or private trust is defined as one

“characterized by professional or managerial discretion (i.e., substantial discretionary judgment

that is ordinarily given considerable deference).” U.S.S.G. § 3B1.3 cmt. n.1. The enhancement

“applies in the case of an embezzlement of a client’s funds by an attorney serving as a guardian,

a bank executive’s fraudulent loan scheme, or the criminal sexual abuse of a patient by a

physician under the guise of an examination,” but “does not apply in the case of an

embezzlement or theft by an ordinary bank teller or hotel clerk because such positions are not

characterized by the above-described factors.” Id. In other words, according to the examples in

the comment, the enhancement seemingly applies where the defendant had a fiduciary

relationship and was in a “superior” position or position of power, such as a lawyer who

embezzles a client’s funds or a physician who abuses his patients. As the Third Circuit held in

Douglas, when determining if the defendant occupied a position of trust, “we will ask whether

the defendant had the power to make decisions substantially free from supervision based on (1) a

fiduciary or fiduciary-like relationship, or (2) an authoritative status that would lead his actions

or judgment to be presumptively accepted.” Douglas, 885 F.3d at 133.




                                                   9
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 10 of 36




       In this case, as discussed, Mittin was an employee of G&C. He was not a shareholder or

partner. The statements from G&C that are reflected in the PSR suggest that Mittin was limited

in the types of cases that he could handle and, as an employee, had limited discretion.

Accordingly, this case is not akin to the examples mentioned above, where a person in a position

of trust and power abuses that trust to commit a crime against someone he is entrusted to protect.

See U.S.S.G. § 3B1.3 cmt. n.1. Rather, this is a case where an employee stole from his

employer, and thus the position of trust enhancement should not apply. See, e.g., United States

v. Mauzy, 529 F.Supp.2d 616, 619-620 (S.D. West V.A.) (rejecting enhancement where

employee stole from attorney employer); United States v. Lee, 324 F. Supp. 2d 165, 166-167 (D.

Me. 2004) (rejecting Probation’s recommendation for two-level enhancement under 3B1.3 where

employee stole from employer); see also United States v. Buckman, 2019 WL 142385, at *1-2, 8

(E.D.P.A. Jan. 8, 2019). In Buckman, the defendant engaged in a scheme to defraud by making

false representations to vulnerable homeowners facing foreclosure. The court rejected a request

for an enhancement based upon position of trust, finding that the defendant “did not assume a

position of public or private trust necessary to trigger” the enhancement, but rather targeted

victims by offering to save their homes. According to the court, the defendant’s conduct did not

rise to the “level of a fiduciary-like relationship,” and the defendant did not assume

“authoritative status” that would lead to her “actions or judgment [being] presumptively

accepted.” See also Douglas, 885 F.3d at 127.

       Similarly, there should be no enhancement for the use of a special skill under U.S.S.G.

§ 3B1.3, because Mittin’s conduct did not require special skills. Referring cases to attorneys

outside of G&C did not require any particular legal skill and could have been done by a non-

lawyer. See, e.g., Lee, 324 F. Supp. 2d 165, 166-167; Buckman, 2019 WL 142385, at *1-2, 8.




                                                 10
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 11 of 36




         The Government cites to United States v. Naselsky, 561 F. App’x 155, 161 (3d Cir.

2014), to support its argument for a 2-level enhancement for abuse of trust or use of a special

skill under U.S.S.G. § 3B1.3. As the Government acknowledges (Gov’t Br. at 9), Naselsky is an

unpublished case with no precedential value. In any event, Naselsky is distinguishable. In

Naselsky, the defendant, while a “senior member” (equivalent to, among other things, a “senior

partner”) at his law firm, facilitated real estate transactions between two of his clients. After one

of the clients paid the defendant’s law firm, the defendant pressured the client to give him an

extra $100,000 “to take care of” him for going “above and beyond the call of duty.” The

defendant’s other client, who was on the other side of the same transactions, also paid him. Id. at

156-57. The defendant, however, kept the money from the clients and did not report it to his law

firm. Id. “On these facts,” the Court found that a 2-level enhancement for abuse of trust was

proper because, among other things, the defendant “alone was in an authoritative position to seek

the additional payments at issue from his clients and business partners, and to convince them that

he had permission from the firm to do so.” Id. at 161.

         Similarly, with respect to special skills, the Court found that the “Government introduced

evidence” that, inter alia, the “wrongdoing at issue was enabled predominantly, if not

exclusively, by” the defendant’s “application of his abilities as an experienced real-estate

lawyer.” Id. at 161-62.

         Here, by contrast, Mittin was an employee (not a “senior partner”), and he did not abuse a

position of trust with respect to any clients, to whom he had a fiduciary duty. Nor were Mittin’s

skills as an attorney necessary to accomplish the offense conduct, as was the case in Naselsky. 6



6
  The Government cites several other cases for the proposition that a lawyer occupies a position of trust with respect
to his clients (Gov’t Br. at 9-10). Mr. Mittin does not dispute that proposition. But, those are not the facts of this
case. Mr. Mittin did not abuse his position of trust with respect to any clients.


                                                         11
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 12 of 36




       Therefore, without the enhancement, the offense level should be 20, for an applicable

guideline range of 33-41 months.

       V.       VARIANCE

       Mr. Mittin merits a “variance,” as that term is defined in United States v. Jackson,

467 F.3d 834, 837 n.2 (3d Cir. 2006), from the applicable guidelines range for the reasons

detailed below. In fact, there are a number of § 3553(a) factors that support a downward

variance from the advisory guidelines range in this case.

            1. This is Mittin’s first criminal conduct,
               which is a marked deviation from a long law-abiding life.

       As noted by Probation, Mittin has no prior criminal history (PSR ¶¶ 66-72). Mr. Mittin

has led a law-abiding life; the instant conduct was an aberration in an otherwise unblemished

life. Those who are close to Mittin have consistently confirmed that the offense conduct is “out-

of-character for him.” Debbie Davis, a friend of ten years, wrote “[t]hat this has shocked me

tremendously because this is the last thing I ever expected from such a kind-hearted, helpful and

devoted individual.” Mr. Mittin’s friend of many years, Jonathan Ellis, Esq., states that the

conduct to which Mittin has pled guilty is “completely out of character with the Neil Mittin I

know. I have always found Neil to be an honorable and decent person . . .. ” Robert Rosen, who

has known Mittin for 25 years, remarks, “[w]hile I am aware of [Mr. Mittin’s] guilty plea . . . this

is not in keeping with the man I have known for all of these years.” Helen and Neil Shupak,

friends of Mittin for more than 30 years, also have stated that they found “this so out of character

for Neil, who we know as a kind [] gentlem[a]n with a good heart; a mensch.” Rabbi David

Glanzberg-Krainin, of Beth Sholom Congregation, Elkins Park, who has known Mittin for more




                                                12
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 13 of 36




than fifteen years, notes that “in all of my dealings with Neil Mittin, I have experienced him to

be a person of exemplary character.” 7

            2. Mr. Mittin has taken full responsibility for and genuinely regrets his actions,
               is deeply embarrassed and ashamed by them, and is not at risk of reoffending.

        Responsibility and Remorse

        Mr. Mittin has accepted full responsibility for his actions and pled guilty on

September 11, 2019. As acknowledged by Probation, Mittin “has ‘clearly demonstrated’

acceptance of responsibility for the offense” (PSR ¶ 63). He also has “assisted authorities in the

investigation or prosecution of [his] own misconduct by timely notifying authorities of [his]

intention to enter a plea of guilty, thereby permitting the government to avoid preparing for trial

and permitting the government and the Court to allocate their resources efficiently” (Id. ¶¶ 21,

64).

        Mr. Mittin’s family and friends also have confirmed that he is deeply remorseful, has

learned from his mistakes, and is not at risk of reoffending.

Rabbi Andrea L. Merow, Rabbi at his synagogue:

        In the many conversations that I have had with Neil he has expressed sincere and
        deep remorse for his actions and his desire to make things right. He is also
        devastated with how his actions have affected his wife and children . . . . We
        know that all human beings make mistakes, but . . . the key to making things right
        in the world is to express remorse and to try to bring goodness back into the
        world.

Wife Fern:

        [Neil] has admitted his wrong-doing and has, indeed, shown remorse.



7
  The Government claims that, at his guilty plea, Mittin revealed the “depth of his corruption” when he claimed that
he did not even think that he was committing a crime when the conduct occurred (Gov’t Br. at 2, 19). The
government misreads Mittin’s statement. When placed in context, Mittin’s statement is properly interpreted to mean
that, as a personal injury lawyer with no experience in criminal law, he was not aware that his conduct—for which
he has assumed full responsibility—amounted to federal criminal conduct. Again, as detailed here, including the
letters from those who know him best, Mittin has taken full responsibility for his conduct and is deeply remorseful.


                                                        13
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 14 of 36




Jamie Liebman, daughter:

       [My father] understands that he has done wrong and expresses remorse for his
       actions.

                                               ***

       My father is a good man who made a terrible mistake . . . . [H]e knows what he
       did was wrong and regrets what he did every single day of his life.

Michael and Eileen Weingram, friends:

       From recent conversations with Neil, he has told us about how badly he feels that,
       through his actions, he has let so many people down.

Linda and Leonard Abrams, Mittin’s brother-in-law and his wife:

       To his credit, Neil has assumed full responsibility for his actions and constantly
       expressed his remorse.

Nicholas Stiglitz, friend:

       Neil expressed a deep sense of remorse in making such a serious mistake. I am
       confident that in time Neil will emerge a better person.

       Mr. Mittin’s deep remorse for his misconduct is another factor that this Court should

 consider. See United States v. Howe, 543 F.3d at 132, 138 (3d Cir. 2008) (affirming

 probationary sentence, despite guidelines range of 18-24 months of imprisonment, because

 defendant was remorseful and finding that there is no requirement that defendant’s remorse be

 “extraordinary”).

       Shame and Embarrassment

       As detailed in the letters of support, Mittin is deeply ashamed and embarrassed by his

 conduct. His entire community is aware of his prosecution, which has brought him great

 shame. Indeed, despite the support from his congregation and Rabbis, Mittin stopped

 attending board meetings for his synagogue, where he had been a board member for decades,

 “because he was embarrassed over the publicity from his” guilty plea (PSR ¶ 81).


                                                14
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 15 of 36




       No Risk of Reoffending

       Mr. Mittin has no risk of reoffending, given his age and lack of a prior criminal history;

 the Pretrial Services Office “has supervised” Mittin “without incident” (PSR ¶ 80). As

 Leonard and Linda Abrams remarked, “We are more than confident that [Neil] will not be a

 repeat offender and will function as a productive, valued member of society if given the

 opportunity.” Mr. Mittin also has a supportive family who has been with him every step of

 the way as he deals with these difficult times. Mr. Mittin also has the support of his

 community, as illustrated by all the letters of support he has received. Given Mittin’s zero

 chance of reoffending, specific deterrence is not an issue in this case.

          3. Mr. Mittin has a life-long passion for community service and helping others.

       Mr. Mittin’s family and friends have attested to his life-long passion for community

service and helping others.

Rabbi Merow:

       Throughout the time I have known Neil he has been actively involved in the life
       of our synagogue community coming to religious services and serving on our
       board for decades. He was involved in our Ways and Means Committee and with
       our Synagogue Theater Ad Book to support the synagogue. He is kind, soft-
       spoken and compassionate to those he serves with and treats all with respect.

Renee and Robert Van Naarden, friends of over 35 years:

       Neil has always been honorable and a man of his word in any interaction we had
       had with him. We have known Neil to be a charitable person particularly with his
       time and effort on behalf of those in need.

Anne and Harvey Rubin, family friends:

       Neil has been involved in many of the same committees, board of directors and
       social groups as we have over our time together at Beth Sholom Congregation.
       Anne served with Neil on the synagogue’s board of directors. Neil proved to be
       generous with his time and over the years we have known him, has committed
       many hours to the synagogue, both in his devotion to worship and work that was
       needed on committees, which included fund raising for the synagogue.


                                                 15
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 16 of 36




                                                ***

       Neil is devoted not only to the synagogue, but to his family. It is not uncommon
       to see Neil rush from an event for his child or grandchild to a meeting for a
       committee that he is on . . .. He is a well[-]respected member of the community
       and someone you can reach out to for help . . .. Hardworking, generous, caring
       and devoted are some of the words we would use to describe Neil.

Steven and Myrna Pressman, close friend of 45 years:

       In all these many years of knowing Neil we have never seen anything but
       kindness, generosity, dedication and a willingness to help.

                                                ***

       In addition to spending time with his family, Neil is a devoted member of Beth
       Shalom Synagogue . . .. [He] has volunteered many hours of his time to the
       Board of Directors and the Board of Trustees. Neil and Fern have been long time
       members and have supported the Synagogue through their charitable
       contributions as well.

Harvey Friedrich, Executive Director Emeritus of Beth Sholom Congregation and friend:

       Neil is someone who demonstrates his commitment to our community through his
       leadership, participation in programs and religious services, and his support, both
       spiritually and financially.

Rabbi Glanzberg-Krainin:

       For many years Neil has served on our congregation’s Board of Directors and on
       our congregation’s Ways and Means Committee where he has devoted countless
       hours . . .. He has taken on leadership in our congregation never with an eye
       toward personal gain, but rather only with the goal of furthering the health of the
       congregation.

       Dr. Jessica Marinoff, a family friend for nearly thirty years, notes that Mittin and his

family have been active members of their synagogue for decades: Mittin “served on numerous

boards and committees, volunteering his time to support the local Jewish community.” Richard

M. Liebman remarks, “Neil is also a pillar of his community and an active member of his

synagogue.” Dr. Jack B. Gorman, Mittin’s friend, states, “[I] have always found Neil Mittin to

be a solid and valuable member of the community” and has known Mittin to be “an upstanding

member of the community and has been a very active member of his synagogue.” Linda and


                                                16
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 17 of 36




Leonard Abrams write that “Neil has been an active and well-respected member” of his religious

community “for many years.”

       Mr. Mittin also has encouraged his children to be active members of the community and

has been supportive of his synagogue’s youth group. As his longtime friend Michael Weingram

has stated, Mittin has encouraged his daughters to “participate in events of our congregation’s

youth groups” and “often drove car-pool to help us and other friends get their children to events.

And he would participate in those events as chaperone.”

       In addition to his passion for community service, Mittin is also deeply committed to

helping others, even when he is dealing with his own hardships.

Mark Finestone, brother-in-law:

       Neil would do food shopping for my parents, and deliver the goods to my 93[-
       ]year[-] old house bound parents. When my Father passed away on May 19,
       2019, Neil continued to shop and run errands for my mother. Neil even went to
       the pharmacy for my parents and took them out on special occasions since it was
       difficult for my parents to get around. Neil really helped my parents and I cannot
       be anymore thankful than I am. He is truly one of a kind!

Shira Grunfeld, former neighbor:

       After my father passed away, [Neil] continuously looked out for my mother and
       her well-being. She knew she could always count on him if she needed him
       which made me feel really at ease knowing she had him by her side.

Norman L. Kotzer, CPA and friend:

       In later years, both Mr. Mittin and I shared the experience of having our mothers
       in the same nursing home. This is where I realized that this is a good, down[-]
       to[-]earth person. At times that I could not visit my mother, who passed at the age
       of 100, [Neil] would regularly visit with her when he would come to spend time
       with his own mother. I saw a [f]amilia[l] devotion that was in line with my
       observations of his overall family relationships.

       Neil Mittin values relationships. In addition to watching out for my mother, he
       called me almost every day when I had cancer surgery. His actions were
       extraordinary.




                                                17
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 18 of 36




Nicholas Stiglitz, friend and coworker:

       I currently take care of my 80+ year old Grandmother and work full time. As a
       friend Neil always made it a point to ask how she was doing. Neil had experience
       and information to guide me in the right direction on where to seek additional
       help for my Grandmother’s needs. Afterall, Neil had a similar circumstance with
       his own Mother at one-point prior. He has truly been a good friend.

Howard and Susan Buzgon, neighbors and friends:

       I think Neil’s most outstanding characteristic is the way in which he always has a
       kind word and a compliment for everyone that he meets. Indeed, he seems to
       always take a genuine interest in the lives of his friends. He will always inquire
       about the health and well being, of them and their families. Even when Neil has
       health problems of his own, he willingly shows concern and compassion for
       others.

Dr. Elliott Maser, friend:

       Mr. Mittin was one of the first people that corresponded with me after I suffered a
       heart attack two years ago and has consistently checked in with me to monitor my
       condition. I believe that his concern for my health and well-being is genuine. We
       have . . . also discussed some common medical maladies that we both suffer from.

                                               ***

       Mittin can truly be counted upon “to be there.” He is not just a fair[-]weather
       friend.

Randi Podel, longtime friend:

       When my husband had his first heart procedure Neil called and continues to check
       in. [Neil] asked if there is anything he can do. My husband believes these are not
       just words, and he doesn’t say that about many people. Even with what is going
       on in his life [Neil] continues to care about others.

Debra Adderly, Mittin’s wife’s cousin:

       Recently I have had some medical issues resulting from a serious accident I was
       in. I was hospitalized for two weeks, and continue recovering to this day. Even
       with all Neil has going on with this matter and his health, he has called me
       regularly and I know while I was in the hospital he called and texted my husband
       many times a day not only to check in and see how things were, but to offer any
       assistance and support possible. He is a selfless family man.




                                               18
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 19 of 36




Barbara Felzer, sister:

       In 2016, I had been diagnosed with breast cancer. My treatment consisted of a
       lumpectomy and directed radiation. I needed a hysterectomy as well. “Let’s take
       one thing at a time”[;] “Don’t do everything at once,” he said. He always had my
       back. I never felt I went through these things alone. He was there for me in the
       hospital helping me walk after my surgeries.

       I love my brother very much. Please do not judge him harshly. He is a good
       man, husband, father, son, brother, and grandfather.

       Martin L. Trichon, Esq., Mittin’s neighbor and friend for over 35 years, remarks, “Neil is

the type of individual that you can go to if you had a problem. If someone needed to pick up the

kids because of a car problem, Neil volunteered. If something was required to be fixed in your

house, you could always count on Neil.” Another longtime friend, Robert Rosen, notes that,

when he was terminated from a job that he had for over eighteen years, Mittin was “instrumental

in helping me get through that transition and advised me on how to organize and start my own

business that continues to this day.” Rabbi Glanzberg-Krainin has remarked, “Neil is always

willing to listen; he never passes up an opportunity to do another person a favor. I know of no

one who does not consider Neil to be a kind and caring person . . . Neil is what we call in

Yiddish a mensch – a fine human being.”

        Mr. Mittin’s life-long passion for his community and helping people is another factor

that supports the imposition of a non-custodial sentence. See, e.g., Howe, 543 F.3d at 130, 132;

United States v. Tomko, 562 F.3d 558, 560-61, 570 (3d Cir. 2009) (affirming non-custodial

sentence, despite sentencing guidelines range of 12-18 months, because sentencing court

properly relied on defendant’s community ties as mitigating factor); United States v. Pellegrini,

No. 08-210, 2008 WL 5061829, at *2, *4, *6 (D.N.J. Nov. 26, 20-08) (imposing non-custodial

sentence, despite sentencing guidelines range of 63-78 months, after finding that defendant was a

“productive and loved member of his community”). A term of imprisonment would, without



                                                19
            Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 20 of 36




doubt, have a negative impact on Mittin’s community, because of his dedication to helping

others. As Ronald Goldstein notes in his letter, Mittin’s “absence will impact his synagogue

family and his own family greatly.” And, in the words of Rabbi Merow, “I hope that the court

will allow Neil to continue to be an active part of our society.”

              4. Mr. Mittin’s law license has been suspended, and he will lose it,
                 and he has suffered severe reputational harm
                 as a result of the charge and the recurring attendant publicity.

           Mr. Mittin already has suffered greatly. As publicly reported 8 and as noted by Probation

(PSR ¶ 82), Mittin, who had been a lawyer for 40 years, has been suspended from the practice of

law by the Supreme Court of Pennsylvania. He voluntarily will resign from the practice of law

in the Commonwealth, thereby losing the ability to continue in the profession in which he has

worked his entire career. As his wife Fern has remarked, “[b]eing an attorney means the world

to Neil . . ..” His daughter Jamie added that the “law has always been his passion and he was

proud and honored to practice law.”

           As Mittin’s wife Fern has reported (PSR ¶ 79), her husband, to put it bluntly, “is ruined.”

He has suffered reputational harm as a result of the charge and the recurring publicity. For

instance, Mittin’s prosecution has been reported locally in Pennsylvania in the Philadelphia

Business Journal, 9 the Intelligencer, 10 the Bucks County Courier Times, 11 and the Lower




8
  https://www.padisciplinaryboard.org/news-media/news-article/1170/montgomery-county-attorney-neil-i-mittin-
temporarily-suspended
9
     https://www.bizjournals.com/philadelphia/news/2019/07/19/lawyer-neill-mittin-gay-chacker-charged-fraud.html
10
     https://www.theintell.com/news/20190720/huntington-valley-lawyer-charged-with-mail-fraud
11
     https://www.buckscountycouriertimes.com/news/20190720/huntington-valley-lawyer-charged-with-mail-fraud



                                                         20
           Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 21 of 36




Moreland Patch, 12 and nationally in the Criminal Justice Section of the ABA Journal. 13 This

matter also has received international coverage in the Australasian Lawyer. 14

          Of course, Mittin’s family and friends are well aware of his prosecution, which has

brought him great shame and embarrassment. As reported by Probation, although both of

Mittin’s Rabbis are very supportive of him, he stopped attending board meetings for his

synagogue, where he had been a board member for decades, “because he was embarrassed over

the publicity from his conviction” (PSR ¶ 81). Rabbi Merow also notes that in “the last several

months Neil has sought privacy and has not been at many public functions . . ..”

          The heavy price paid by Mittin, professionally, personally, and in his community,

militates in favor of a non-custodial sentence. See United States v. Diambrosio, No. CRIM. A.

04-66, 2008 WL 732031, at *3 (E.D. Pa. Mar. 13, 2008) (in sentencing the defendant to

probation, the court noted, inter alia, that “Defendant already has paid a heavy price for his

offense. He has lost his job, is forever barred from the securities industry, was fined $1 million

by the Philadelphia Stock Exchange, and has a $2.1 million restitution obligation”).

             5. Mr. Mittin is 65-years-old and has significant
                health issues that are better managed outside of prison.

          As noted in the letters from his wife Fern, daughter Jamie, and others, Mittin is a cancer

survivor. He underwent surgery for prostate cancer at Johns Hopkins several years ago.

Unfortunately, Mittin has developed other health problems. Mr. Mittin’s physician, Dr. Keith

Sadel, reports that:



12
     https://patch.com/pennsylvania/uppermoreland/huntingdon-valley-lawyer-suspended-1-year-4-2m-fraud-case
13
   http://www.abajournal.com/news/article/lawyer-is-accused-of-defrauding-his-law-firm-by-secretly-referring-its-
clients-to-outside-lawyers
14
   https://www..com/au/news/general/former-name-partner-accused-of-defrauding-his-law-firm-out-of-millions/
thelawyermag 207526


                                                       21
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 22 of 36




       Neil has recently been diagnosed with Grave’s Disease. Grave’s Disease is an
       autoimmune disease where antibodies attach to the thyroid gland and
       subsequently cause the patient to be hyperthyroid (having an excess of thyroid
       hormone which accelerates metabolism). He is followed closely by an
       endocrinologist, and is on methimazole to control the hyperthyroidism. He also
       suffers with ptosis (lid lag) and proptosis (pressure behind the eye causing bulging
       of eyes) due to the Grave’s disease. He was treated with external radiation to his
       right eye, but still suffers with the above symptoms. He has been followed
       closely with ophthalmology. Also, with the methimazole treatment Neil needs to
       close[ly] follow up with endocrinology and internal medicine to have his blood
       monitored.

       Neil suffers with obstructive sleep apnea and needs the strict use of a cpap
       machine – which needs to be cleaned daily.

       I understand Neil has pled guilty to charges related to his work and he faces
       prison time. As his physician I am concerned that if he goes to prison, he may not
       get the proper medical treatment due to the complexity of the illnesses described
       above. Please take this information into consideration. My hope is that Neil can
       have continuity of care provided by myself and the other specialist involved in his
       care. Thank you.

Mr. Mittin’s wife Fern also has described the medical issues he suffers from:

       Neil’s health issues are causing great concern to me and his family. It was . . . in
       January of 2019 when I first noticed that Neil’s right eye was not opened all the
       way. He went to see his eye doctor . . . and she diagnosed [Neil] as suffering
       from Ptosis of the right eye. [A specialist] diagnosed him as having swollen
       tissues behind his eyes causing him to have double vision, a symptom of Grave’s
       Disease. It was recommended that Neil undergo a 10-day period of radiation on
       his orbitals . . .. After 6 weeks following radiation, it was determined that the
       tissues would not reduce until the thyroid gland performed normally. Dr.
       Stefanyszyn, therefore, recommended orbital decompression surgery. The risk
       associated with this surgery is that there could be damage to the optical nerves
       which could cause loss of sight. Neil then went for a second opinion. . . and [the
       doctor] recommended not having the surgery due to the risks involved . . .. [S]o
       he continues to suffer with double vision. In the meantime, Neil’s internist . . .
       ran extensive bloodwork on Neil, and it was determined that his TSH (Thyroid
       Stimulating Hormone) levels are dangerously low, showing that Neil is suffering
       from hypothyroidism caused by Grave’s Disease . . .. I am very worried about
       Neil’s health, and I believe it is in his best interest to continue to be monitored
       frequently by his physicians.

       As noted, Dr. Glenn McGrath, Mittin’s endocrinologist, recently advised Mittin that the

Grave’s Disease is actively progressing and requires the removal of his thyroid:



                                                22
          Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 23 of 36




         The two definitive treatments for Graves disease are radioactive iodine and
         surgery; however, the former is contraindicated in the setting of Mr. Mittin’s very
         significant orbitopathy and therefore he requires surgical resection of his thyroid
         gland.

         He will require inpatient stay at least overnight and perhaps a second day
         depending on postoperative calcium levels, His activity would be restricted In the
         Immediate postoperative period, and recovery of his normal level of activity
         would depend on his evaluation at the first postoperative visit with the surgeon,
         which is typically one to two weeks after surgery.

         In closing, I cannot emphasize strongly enough the importance of Mr. Mittin
         proceeding with surgical cure of his very active Graves disease prior to [any]
         incarceration, given the complexities of managing his case while on methimazole,
         including the need for frequent blood tests, which stand in stark contrast to the
         ease of thyroid hormone replacement in the post thyroidectomy setting.

         As Mittin’s physician, Dr. Sadel, has opined, his health problems would be better

managed outside of prison, and it is respectfully submitted that this factor favors a non-custodial

sentence.

            6. Mr. Mittin has made a substantial pre-payment of restitution
               and will have paid $3 million (88%) of the total loss by sentencing.

         Even before an order has been entered in this case, Mittin has made a substantial payment

of restitution. On December 31, 2019, Mittin paid $1.34 million of the $3.419 million that he

has agreed to pay, and will pay an additional $1.66 million at, or shortly following, sentencing.

Mr. Mittin’s extraordinary efforts in paying the restitution in record-time and making the victims

whole also favor a non-custodial sentence. A non-custodial sentence also will enable Mittin to

continue making his restitution payments. Diambrosio, WL 732031, at *3 ((noting that a “non-

incarcerative sentence will enable Defendant to continue making payments on his $2.1 million

restitution obligation”). 15


15
    However, notwithstanding these substantial payments, of which G&C has been advised regularly by the
Government, on December 2, 2019, G&C commenced a civil action in the Philadelphia Court of Common Pleas,
Case No. 1912001136, against the defendant, his wife Fern, the lawyer to whom Mittin had referred cases, and the
latter’s associate. Efforts to reach mutually agreeable releases have been, not to understate it, painstaking, and, thus,
the Mittins thereafter reluctantly commenced an action against G&C and its shareholders relating to amounts due


                                                           23
          Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 24 of 36




            7. A sentence that requires incarceration would have detrimental effect
               on Mittin’s wife, daughters, and grandchildren.

         As his friends and those closest to him have consistently remarked, Mittin is deeply

devoted to his family—his wife of over 40 years, his two daughters, four granddaughters, and his

elderly mother and mother-in-law.

Devoted Husband

Wife Fern:

         I have known Neil since we were both 16 years of age, for 48 years. We have
         been married for over 42 years.

         While we were dating, Neil and I drove together to Temple University where we
         were undergraduates. He would drive to my house as I lived on the way, and we
         would take turns driving to college . . ..

         When we got married, Neil had just completed his first year at Temple University
         Beasley School of Law, and I worked as an elementary school teacher . . . while
         going to Temple University at night for my Master’s Degree in Psychology of
         Reading. Both of us were studying/working during the day and studying during
         the evenings . . ..

         During the summer of 1979, Neil studied diligently to pass the Pennsylvania Bar
         while our neighbors were laughing and playing volleyball out back. But that
         never distracted or disturbed Neil . . .. He sacrificed the here and now for future
         happiness of his family. In fact, Neil always sacrifices himself for the sake of
         others as his greatest pleasure is to make other people happy.

         There are many things that attracted me to Neil. He was/is polite and courteous;
         when he opened the car door for me on our first date, I fell in love! Neil offered
         great advice. In gym class, I was to choose the grade that I felt I earned. I was
         going to give myself a “B” until Neil said to me that if I don’t give myself a
         boost, then no one else will. That provided me with confidence in myself . . ..




and owing to Mittin while he was employed by G&C (which were not and are not part of the calculation of the loss
to G&C, as the Government did not agree to allow any consideration for the same in the agreed-upon loss
calculation), as well as against Merrill Lynch in its capacity as the plan administrator of the G&C Profit and Pension
Plan and against the plan’s trustees, for claims arising as a result of the defendant’s denial of access to his funds in
the pension plan (which denial resulted in Mittin’s being unable to make a larger restitution payment in 2019 ,
thereby likely increasing the federal income taxes that may be due when funds are withdrawn from the plan).
Accordingly, the government’s claim that Mittin “even began the process to institute legal action against the victim”
(Gov’t Br. at 17) is incorrect, misleading, and directly contradicted by the facts.


                                                          24
       Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 25 of 36




      Neil and I raised two daughters, Stacey and Jamie, and he was/is an exemplary
      father . . .. A more devoted and loving family man you will not find.

                                              ***

      In August of 2001, I broke the 5th metatarsal of my right foot, and I was in a non-
      weight bearing cast for six weeks. No one could have been more helpful than
      Neil. The easiest part for me was that I didn’t even have to ask for help! He
      made me breakfast and lunch every morning and brought it upstairs in a cooler so
      I wouldn’t have to crawl down the steps. He bought me a shower chair and
      covered my cast for me so I could shower . . .. I could not have recovered as
      easily as I did without Neil’s help.

                                              ***

      [T]he first week in December has reminded me that during the winter months,
      Neil, on his own, will clean off the snow and ice from my car and warm it up for
      me . . .. There are so many little things that Neil does for me, his family and his
      friends that sometimes it’s hard to remember! He is, indeed, a gem! I’m not sure
      how the world would function if Neil wasn’t here to help everyone . . ..

                                              ***

      All of us trust [Neil’s] instinct and knowledge without hesitation. Life would not
      be the same without Neil.

                                              ***

      When Neil and I married, I took a vow “. . . for better or for worse . . .” I stand
      behind that vow. Neil is a good-natured, loving, kind, and sincere soul. He is a
      true mensch . . .. He makes everyone feel special; this is truly a unique gift. He is
      a wonderful son, brother, husband, brother-in-law, uncle, father, father-in-law,
      grandfather, and friend. Not only is he my husband, but he is my best friend . . ..
      Keeping Neil at home and allowing him to continue to serve other people in
      whatever capacity you deem fit would benefit society . . ..

Loving and Supportive Father

Daughter Jamie:

      I am the second and youngest child of [my parents] . . .. [My father] understands
      that he has done wrong and expresses remorse for his actions . . .. For that, I
      continue to learn and respect him.

      As far back as I can remember, I wanted to be just like my father. He is smart,
      trustworthy, hard[-]working, and selfless . . .. I even went to law school and
      chose the same career path as him to share that special bond with him. To me,
      being like my father is the highest compliment . . . he was the first person who


                                               25
       Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 26 of 36




      read and provided feedback on my entire Law Review note from start to
      finish . . ..

      To say my father has done and will do anything for me is an understatement. It is,
      perhaps, his most outstanding characteristic; he always did and will do anything
      for my sister, Stacey Salsman, and me. When I was younger, this ranged from
      never missing a soccer game or a dance recital to coaching me in softball. In
      middle school and high school, he never missed a concert when I played the
      clarinet or a football game when I was a cheerleader . . ..

                                              ***

      He is always there to pick me up if I fall, and help me if I have a problem.

      My father has always been extremely reliable. I can always count on him not
      only to be on time to pick me upon from places, but he was always the first person
      to arrive . . ..

                                              ***

      My father is the most supportive dad. When my sister and I both got into college,
      the George Washington University (“GW”), his wardrobe began to change and
      suddenly, he would only wear our college’s tee shirts and hats . . ..

                                              ***

      My father is a good man who made a terrible mistake . . .. [H]e knows that he did
      wrong and regrets what he did every single day of his life . . .. I would feel lost
      without him and truly cannot live without him . . .. He is the most loving and
      caring father and grandfather in the world.

Daughter Stacey:

      Your Honor, I am Stacey Mittin Salsman, [my father’s] oldest daughter . . ..

      I don’t know what I would do without [my dad] in my life . . .. Family has always
      been important to me . . .. Five years ago, [my husband and I] moved back to the
      Philadelphia area so we could raise our family close to my parents. I see my dad
      at least once a week, and he plays an integral part in my kids’ lives.

      My dad is one of a kind. He is patient, kind, giving, and understanding. He
      always puts others first, and he would do anything for my sister, Jamie Mittin
      Liebman, or me.

                                              ***

      My dad has always been a very protective father toward my sister, Jamie, and
      me . . ..


                                               26
       Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 27 of 36




      When my youngest daughter . . . was turning a year old . . . I was diagnosed with
      pneumonia. Andy [my husband] was working nights and weekends, so he wasn’t
      around much, and I often had to take care of our kids by myself. I was on very
      heavy medication, and I had trouble breathing because of the illness. I think I
      missed a week of work, but my bigger fear was that one of my kids would get
      sick. We were living in Fairfax, Virginia, at the time, and my dad drove – by
      himself – to pick up the girls and take them back to my parents’ house in
      Huntingdon Valley, Pennsylvania. He drove himself three hours there and three
      hours back . . ..

      Halloween fell during a transition period for Andy [my husband] and me five
      years ago. Andy had recently started working in New York City; our daughters
      and I were still living in Virginia while we looked for a new home. I was
      overwhelmed and disappointed to be alone with both girls . . .. My dad knew I
      was upset, and he drove in just for the night to be with the girls and me. He
      helped us celebrate Halloween, give out candy . . .. That’s the kind of person he
      always has been – willing to be there for us, even for just one night. I really don’t
      know what I would do without him around and helping me so much.

                                              ***

      My dad is also very smart. I don’t know how he knows about all the things he
      knows. I remember being in high school, and he was always helping me to study,
      and he knew all the answers. He always made sure my sister and I were prepared
      for each test, and he advised us on how to take a test the proper way. He was
      always proud of us and made sure to tell us daily how great women we are and
      how good we could be.

                                              ***

      I am, without a doubt, the proudest of him now, though. He is going through a lot
      and I have never been more proud of how he has accepted responsibility for his
      mistakes. It has been tough to watch my dad go through this. I wish you could
      know my dad how I know him, and I would miss him if I wouldn’t get to hear his
      voice or see him every day.

Loving and Doting Grandfather

Wife Fern:

      Neil’s four granddaughters are the light of his life. Zayzee [Mr. Mittin] was the
      one who gave each baby their first bath after the umbilical cord fell off. When
      our first granddaughter . . . was ready for her first bath, Stacey [our daughter]
      didn’t have a baby bathtub. So Neil went to the nearest [store] . . . and showed up
      at the door carrying one he had just purchased! This was a tradition and a fond
      memory that both daughters will always remember . . .. Neil babysits quite
      frequently, giving the girls[’] dinner, baths, reading them stories, and then laying


                                               27
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 28 of 36




       down with them until they fall asleep, just as he did with our children. He has
       attended their Shabbat programs and school[ ] events; such as, the science fair and
       school plays, in addition, to all the dance recitals. He never forgets to buy them
       flowers! The two youngest girls, 19[-]month[-]old twins, enjoy being in Neil’s
       presence as well.

Daughter Jamie:

       Now, he [my father] is the best grandfather to my twin girls. He is the most
       hands-on grandfather, changing innumerable diapers and giving both girls their
       first baths, a tradition that we have since he has given everyone their first bath . . ..
       He sets up their cribs himself because my husband and I are not handy. When we
       come in at night and my kids are sleeping in their car seats, he is waiting outside
       in the driveway to help us unpack our car and transfer his sleeping grandchildren
       into their cribs. In the morning, he is awake before us and when we go downstairs
       to heat up their morning bottles, we are never surprised to see him standing in the
       kitchen telling us that he’s already made their bottles and heated the water in the
       pot to warm the bottles. He cooks their meals when we are home and even does
       their laundry . . .. Last summer, when my daughter got a stomach bug and was
       throwing up non-stop, my husband and I decided to take her to the Emergency
       Room . . .. We were worried that we may need some guidance so we called my
       parents, and my dad drove over two hours to Hackensack Hospital to help us. He
       stayed the entire time we were there and provided guidance and assistance to our
       medical decisions.

Daughter Stacey:

       Every time my girls say his name, he gets happy. I see his smile. Not a day goes
       by that he doesn’t call on the phone or text to ask: how is V[.]? How is S[.]? How
       did they sleep? When’s their next soccer game? Can I see them Saturday?
       Sometimes I have had to get to work earlier than usual, and my dad has come
       over and get the girls dressed, give them breakfast, and put them on the bus . . ..
       He just has a knack for his kids and his grandkids, and I really don’t know what
       my girls and nieces would do without him around. Having grandparents in your
       life is special.

Dedicated Son

       Mr. Mittin is dedicated to his 94-year-old mother, who currently lives in a nursing home.

Mr. Mittin’s mother has “mobility problems and is confined to a wheelchair, has Crohn’s

disease, and has relied on a colostomy bag since having her large bowel removed at age 40”

(PSR ¶ 76). Mr. Mittin is “hands on when she need something” and orders her medical supplies

(Id.). He is his mother’s contact person and sees her every week (Id.). As his mother has stated,


                                                  28
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 29 of 36




“I am 94 years old and I am physically compromised and unable to walk on my own without

help.” She continues, “[m]y son is a kind and gentle man. If someone needed help he was

always the first one to step forward. Neil visits me weekly where we have the opportunity to talk

together about his family, his work, and his life. He has a wonderful wife Fern, two married

daughters and four grandchildren.” Mr. Mittin’s sister, Barbara Felzer remarks, “[Neil] is a

devoted son to our elderly mother who is 94 years old and lives in a nursing facility. He shows

emotional support and comfort for our mother who is intact mentally but physically

compromised.” Mr. Mittin’s cousin, Helen W. Cohen, states that “Neil’s 94 year old mother is a

resident at The Abramson Center for Jewish Life . . .. I visit my aunt, Nettie Mittin, every

Thursday when I am there. I know that Neil calls her every day. He often calls when I am there

so I have spoken to him often. I also know that Neil visits his mother every Sunday.” Steven

and Myrna Pressman, longtime friends of Mittin, state that “Neil is a devoted son. He is a steady

and reliable visitor to his Mother who resides in an assisted living community. He spends time

talking and discussing current events with her. He shops for her and is always there for her.”

       Mr. Mittin is also very close to his sons-in-law, who think of him as a father, look up to

him, and rely on him for advice and help in many areas of their lives (see letters from Andrew

Salsman [my father-in-law “has been like a father to me”] and Adam Liebman [“he has made me

feel like a member of the family and most importantly, a son”]). Mr. Mittin is also a supportive

uncle, brother-in-law, and cousin. As his brother-in-law, Leonard Abrams, has remarked, “For

seventeen years I was married to Neil’s sister, Delsey, until her untimely passing in 1993 at the

age of forty-two after a protracted illness. Neil was a constant source of support and consolation

to me and my three young children over the course of Delsey’s illness and for an extended period

of time following her death.”




                                                29
         Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 30 of 36




         Mark and Sandy Finestone state that Neil “is so dedicated to his grandchildren that it

hurts” to think that “Neil may be unable to see them in the future,” and “Neil is also a model

husband.” In short, Mittin “is the glue in the family” (Letter of Caren Liebman).

         One thing is clear in all the letters of support submitted on Mittin’s behalf: a sentence

that requires prison time would have obvious emotional and other negative consequences on

Mittin’s family, which further supports a downward variance. See Howe, 543 F.3d at 131-32,

137 (affirming non-custodial sentence, relying in part on a finding that defendant was “a devoted

husband, father, and son,” despite a guidelines range of 18-24 months of imprisonment). See

also United States v. Diambrosio, No. 04-66, 2008 WL 732031, at *3, *5 (E.D. Pa. Mar. 18,

2008) (although the court was “mindful of the seriousness of the offense and the substantial

financial losses,” it imposed a non-custodial sentence due to defendant’s family circumstances,

despite a sentencing guidelines range of 46-57 months of imprisonment, noting that defendant

had “strong family . . . ties” and a “history of . . . unwavering emotional and financial support of

his family” and incarceration would have an “exceptionally adverse effect on Defendant’s

family . . . . ”).

            8.       The other § 3553(a) factors also support a non-custodial sentence.

         First, this Court also should consider that a non-custodial sentence here would

 promote respect for the law and provide just punishment. See 18 U.S.C. § 3553(a)(2).

 Although custodial sentences are more severe than probationay ones, “it is not severe

 punishment that promotes respect for the law, [but] appropriate punishment.”

 Olhovsky, 562 F.3d at 551 (emphasis in original). Even the Supreme Court has

 recognized that offenders on probation are subject to conditions that substantially restrict




                                                   30
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 31 of 36




 their liberty. See Gall v. United States, 552 U.S. 38, 48 (2007). As the Supreme Court

 explained:

                [p]robationers may not leave the judicial district, move, or
                change jobs without notifying, and in some cases receiving
                permission from, their probation officer or the court. They
                must report regularly to their probation officer, permit
                unannounced visits to their homes, refrain from associating
                with any person convicted of a felony, and refrain from
                excessive drinking. USSG § 5Bl.3.

                Most probationers also are subject to individual ‘special
                conditions’ imposed by the court. Gall, for instance, may
                not patronize any establishment that derives more than 50%
                of its revenue from the sale of alcohol, and must submit to
                random drug tests as directed by his probation officer.

 Gall, 55 U.S. at 48-49.

       Second, the Court should consider that a non-custodial sentence will protect the public,

because, as discussed above, Mittin, a 65-year-old first-time offender, has an extremely low risk

of recidivism. He was released on bond and has complied with all the conditions of release (PSR

¶ 80). See U.S. Sentencing Commission, Measuring Recidivism: The Criminal History

Computation of the Federal Sentencing Guidelines (May 2004), at 6-8, 11- 12; Recidivism and

the “First Offender” (May 2004), at 13-14; United States v. Gardellini, 545 F.3d 1089, 1095

(D.C. Cir. 2008) (affirming non-custodial sentence, despite range of 10-16 months, because

defendant presented minimal risk for recidivism); United States v. Duhon, 541 F.3d 391, 394-95

(5th Cir. 2008) (affirming non-custodial sentence, despite range of 27-33 months, because there

was no indication that defendant posed a threat to public).

        Third, the Court should consider that a sentence of imprisonment is not required to

 deter the public from committing similar crimes, because, as noted, the prosecution of the




                                                31
           Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 32 of 36




 instant case has been well-publicized in the local, national, and international media. 16 See

 Gardellini, at 1091 (relying on sentencing court’s finding that prosecution itself, as opposed

 to the sentence imposed, can serve as deterrence and indicating that general deterrence may be

 satisfied by non-custodial sentence in cases that get a “lot of press”). Gall, 552 U.S. at 54

 (“[A] sentence of imprisonment may work to promote not respect, but derision, of the law if

 the law is viewed as merely a means to dispense harsh punishment without taking into

 account the real conduct and circumstances involved in sentencing”).

            The Government, relying heavily upon United States v. Cohen, Cr. No. 19-599 (E.D.

 Pa.) (Gov’t Br. at 24), argues that imposing a sentence below the guidelines would “place this

 case outside the norm without any compelling basis.” But Cohen, an unpublished case, has

 very different and unique facts. In Cohen, the defendant, who was an associate and then

 counsel at his firm, engaged in an elaborate and sophisticated “scheme to defraud product

 manufacturers, class action settlement funds, insurance companies” and his law firm “by

 pursuing false subrogation claims” (See Dkt. No. 7 (Gov’t Plea Mem. at 3). Specifically, the

 defendant pursued “(1) entirely fabricated subrogation claims; and (2) legitimate subrogation

 claims to which an insurance company client of the Law Firm, and not the defendant, was

 entitled to the financial recovery” (Id.). The defendant’s scheme was “sophisticated” in that,

 inter alia, (1) “he created and registered with the Commonwealth of Pennsylvania a legal

 entity, WLSP, PLLC (“WLSP”), listing its primary place of business at the same address” as

 that of his law firm; (2) he created internet domains and email addresses as well as an internet

 address that used the name of his law firm; (3) he opened a bank account in the name of



16
     See notes 8-14 supra.



                                                 32
       Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 33 of 36




WLSP at TD Bank, using his home address for the fake account; (4) he created fake

subrogation claims by modifying the paperwork from legitimate claims that he and other

attorneys had already successfully resolved of behalf of clients of his law firm and used the

account to “deposit checks and received wire transmissions to collect proceeds from the

fraudulent claims”; and (5) he engaged an expert engineer to examine the detective products

and issue a report describing the purported defect. The defendant caused “approximately

$609,384 in additional losses” to his law firm, and the firm had to reimburse its clients for

their losses based on the value of the claims. Id. at 3-5. The defendant “caused actual losses

to numerous victims, including product manufacturers, class action settlement funds,

insurance companies” and his law firm. Id. at 5.

       Given the unique facts in Cohen (including the sophisticated and elaborate scheme and

multiple victims involved), sentencing Mittin to a non-custodial sentence would not create

any sentencing disparities.

       Daniel J. Siegel, Esq., who knows Mittin and the victims well, echoes, respectfully,

the request for a non-custodial sentence:

      I write to Your Honor regarding the sentencing of Neil Mittin. This is in many
      ways one of the most difficult letters I will ever write – because I know all of the
      persons involved in this matter, and my law practice focuses in part on the issues
      that are now before Your Honor.

      By way of background, I met Neil and Ed Chacker in October 1986, when I
      joined Gay & Chacker as a young associate. I remained at the firm until the end
      of 2000, and consider Neil and Ed [Chacker] to be close friends, with whom I
      have excellent relationships to this day, and hopefully for many years to come . . .

                                               ***

      Separately, I have authored two editions of the BPI ethnics treatise . . . and my
      practice – when I opened my own firm – includes representing lawyers and firms
      with fee and other related disputes, including ones similar to this . . . this is the



                                               33
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 34 of 36




       first case of which I am aware in which a lawyer faces the consequences that Neil
       does. It is truly a very sad day.

       Thus, I write to express my hope that Your Honor will recognize that his case
       involves good people, one of which who made an egregious error, for which he
       has and will pay – personally and professionally – for the rest of his life,
       regardless of Your Honor’s decision. It is also my hope and belief that Neil will
       be ordered to make restitution, but not surrender his freedom. I believe that Neil
       will atone for his conduct for the rest of his life, but can still make valuable
       contributions through community service rather than time away from society.

       As I hope is clear, I care for Neil, I care for Ed, I care for Gay & Chacker, all of
       whom have played vital roles in helping me become the professional I am, while
       always recognizing the good in people. I hope that as Your Honor examines the
       totality of Neil’s life, Your Honor will agree that a proper sentence involves
       making restitution and serving the community, and not with a period of time apart
       from his family and society.

       VI.     CONCLUSION

       Mr. Mittin did not become a good man simply to prepare for sentencing and garner

sympathy from the Court. As the letters of support and the information in the PSR illustrate,

Mittin always has been a remarkable person throughout his entire life. He is a loving father,

husband, grandfather, son, and son-in-law, and his family relies heavily upon his support and

assistance. As John Adderly put it, “Neil was clearly the caretaker and patriarch of his

immediate family both up on generation and down one generation.” Mr. Mittin also has a

lifelong passion of helping others and working for the betterment of the community. The instant

offense is an aberration in an otherwise unblemished life. Mr. Mittin has taken full responsibility

for his actions, is deeply remorseful, and has already paid a heavy price—he will surrender his

ability to practice law, has suffered great reputational harm and has been shamed, and will pay

full restitution within less than a year from his sentencing. Accordingly, for all the foregoing




                                                34
        Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 35 of 36




reasons, we respectfully submit that the Court sentence Mittin to a non-custodial sentence, such

as home and/or community confinement, and order the agreed-upon restitution.



Dated: March 3, 2020



                                                     Respectfully Submitted,

                                                     BLANK ROME LLP

                                                     By: s/ Joseph G. Poluka___________
                                                     Joseph G. Poluka, Esq.
                                                     One Logan Square
                                                     130 North 18th Street
                                                     Philadelphia, PA 19103-6998
                                                     215-569-5624

                                                     Counsel for Neil I. Mittin




                                               35
       Case 2:19-cr-00418-MMB Document 25 Filed 03/03/20 Page 36 of 36




                               CERTIFICATE OF SERVICE

       I, Joseph G. Poluka, Esquire, hereby certify that on March 3, 2020, a true and correct

copy of Defendant Neil I. Mittin’s Sentencing Memorandum was served via ECF upon the

following:

                                     Louis D. Lappen
                                     Deputy United States Attorney
                                     615 Chestnut St., Suite 1250
                                     Philadelphia, PA 19106

                                     Joseph F. Minni
                                     Assistant United States Attorney
                                     Deputy Chief, Asset Recovery and
                                     Financial Litigation Section
                                     615 Chestnut St., Suite 1250
                                     Philadelphia, PA 19106




                                                 s/ Joseph G. Poluka
                                                 Joseph G. Poluka




                                               36
